DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a first office action, non-final rejection on the merits.  Claims 1-7, as filed, are currently pending and have been considered below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/03/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations of a receiving unit, learning unit, generation unit, and transmission unit for claims 1-5 have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is indefinite if the applicant intends to invoke 112(f).  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s 
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to software per se, which is not one of the four statutory categories. For example, the claims recite units, which under the broadest reasonable interpretation can be considered hardware, software or both. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Penilla et al. (USP 9,288,270; hereinafter Penilla).
Regarding Claim 1:
Penilla discloses an in-vehicle environment setting system, comprising: 
a receiving unit that receives, from a first vehicle, first setting information regarding a setting for an in-vehicle environment of the first vehicle (Penilla, Column 28 Line 49 – Column 29 Line 7, Penilla action sets taken at a vehicle, i.e. receiving a first setting, which include setting a temperature of the vehicle, i.e. an in-vehicle environment setting, and see Column 31, lines 15-55, disclosing the inputs to the vehicle and learning that takes place) and first environment information regarding an outdoor environment of the first vehicle in a manner associated with an identity of a user who boards the first vehicle (Penilla, Column 29, Lines 9-20, Penilla discloses that the sensor data is included in data received from the vehicle, which includes an actual sensed temperature, i.e. environment information regarding ; 
a learning unit that learns a preference of the user related to the setting for the in- vehicle environment based on the first setting information and the first environment information (Penilla, Figs. 16C and 16D, Column 31 Lines 24 – Column 32 Lines 5, Penilla discloses the reasoning and assumption models based on inputs from the user, such as a temperature setting, based on outside temperature measurements); 
a generation unit that generates first recommended setting information regarding a recommended setting for the in-vehicle environment preferred by the user based on a learning result of the preference (Penilla, Column 33 Lines 22-54, Penilla discloses recommending settings based on the user preferences and outdoor environment during the use of the vehicle); and 
a transmission unit that transmits the first recommended setting information to a second vehicle which is different from the first vehicle (Penilla, Column 9, Lines 48-59, Penilla discloses user profile settings are transferred to a second vehicle through cloud services).  
Regarding Claim 2:
Penilla discloses the in-vehicle environment setting system according to claim 1. 
Penilla further discloses wherein the preference of the user related to the setting for the in-vehicle environment includes a preference related to transient setting changes which the setting for the in-vehicle environment undergoes until it is stabilized (Penilla, Fig. 16C, Column 27, Lines 27-42, Penilla discloses preference of the user includes a temperature range which the vehicle is prepared to during an expected use of the vehicle by the user, and the in-vehicle temperature is adjusted to remain in this preferred range (transient setting change)).  
Regarding Claim 4:
the in-vehicle environment setting system according to claim 1.
Penilla further discloses the receiving unit receives second environment information regarding an outdoor environment of the second vehicle from the second vehicle (Penilla, Column 29, Lines 9-20, Penilla discloses that the sensor data is included in data received from the vehicle, which includes an actual sensed temperature, i.e. environment information regarding an outdoor environment of the vehicle, and see Column 30, lines 15-25, disclosing more explicitly that the outside temperature can be sensed by a vehicle sensor, and also see, Column 31, lines 50-55, disclosing an external temperature measurement and an internal setting of the car temperature, and the reference contemplates any number of vehicles, see Column 33, Line 65 – Column 43, Line 3); 
the generation unit generates second recommended setting information regarding a recommended setting for an in-vehicle environment of the second vehicle preferred by the user based on the learning result of the preference and the second environment information (Penilla, Column 33 Lines 22-54, Penilla discloses recommending settings based on the user preferences and outdoor environment during the use of the vehicle); and 
the transmission unit transmits the second recommended setting information to the second vehicle (Penilla, Column 9, Lines 48-59, Penilla discloses user profile settings are transferred to a second vehicle through cloud services).  
Regarding Claim 5:
Penilla discloses the in-vehicle environment setting system according to claim 1.
Penilla further discloses the receiving unit receives, from the first vehicle, first usage style information indicating a usage style of the first vehicle by the user and receives, from the second vehicle, second usage style information indicating a usage style of the second vehicle by the user (Penilla, Column 18, Lines 19-44, Penilla discloses a car database which includes registered vehicles with ; 
the learning unit learns a preference of the user related to the setting for the in- vehicle environment for each usage style based on the first setting information, the first environment information and the first usage style information (Penilla, Column 18, Lines 30-44, Column 31, Lines 4-23, Penilla discloses past actions of the user are stored to allow assumptions to be made in the future, with past action including temperatures, times, etc. of usage of the vehicle, which may be a private car, or shared company car (usage style information)); 
the generation unit generates third recommended setting information regarding a recommended setting for an in-vehicle environment of the second vehicle preferred by 20the user based on a learning result of the preference for each usage style and the second usage style information (Penilla, Column 2 Lines 22-27, Penilla disclose applying the user preference settings, based on learned settings, to any vehicle type (usage style)); and 
the transmission unit transmits the third recommended setting information to the second vehicle (Penilla, Column 9, Lines 48-59, Penilla discloses the custom configuration for the user is transferred to the second vehicle via cloud services, thus providing the same settings and preferences).  
Regarding Claim 6:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 7:
Penilla discloses an in-vehicle environment setting program that causes a computer system to execute the in-vehicle environment setting method according to claim 6 (Penilla, Fig. 13A, Column 24, Lines 10-28, Penilla discloses a central processing unit).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Penilla in view of Sarawgi et al. (US 2016/0034828; previously disclosed by the provided IDS, hereinafter Sarawgi).
Regarding Claim 3:
Penilla discloses the in-vehicle environment setting system according to claim 1.
Sarawgi, pertinent to the same problem of requesting a vehicle to a location, discloses further comprising a dispatch instructing unit that transmits to the second vehicle a dispatch 19instruction for causing the second vehicle to move to a desired dispatch place designated by the user (Sarawgi, Para. [0062], discloses a dispatch unit which instructs a vehicle (second vehicle) to the user designated area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Penilla to include a dispatch unit to request a vehicle to a user designated location as disclosed by Sarawgi in order to dispatch a vehicle to a correct and compatible location as designated by the user, (Sarawgi, Para. [0021]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Halesha (US 2019/0111937) – discloses a control system for a vehicle that receives an input indicative of a particular driver and associates the driver with a driver profile.
Onorato et al. (US 2017/0313322) – discloses vehicle setting data received from a vehicle, with preferences and rules set forth by the vehicle’s driver.
Cazanas et al. (USP 9,401,845) – discloses a system for transferring driver profile settings which has a communication interface, processor, storage device, and program in the storage device, with the driver profile settings specifying settings for one or more configurable components of a vehicle.
Ramanujam (US 2015/0339928) – discloses technology for operating a fleet of autonomous vehicles, including adjusting the settings of the vehicle based upon a user profile indicating preferences such as temperature, and adjusts the settings before arriving at the pickup location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087.  The examiner can normally be reached on 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664